NIGRO, Justice,
dissenting.
I agree with the principles as articulated by the Majority to establish the elements of criminal contempt. I diverge, however, from the Majority’s application of the principles to the facts herein, and would afford deference to the trial court. Accordingly, I respectfully dissent, as I believe sufficient evidence existed to establish criminal contempt.
Appellant was involved in child support and custody proceedings with his former wife. At the conclusion of a hearing, Appellant left the courtroom leaving behind two boxes for his daughter to remove. The boxes were in the courtroom during the duration of the hearing. After a court staff member informed the trial judge that the word “DEATH” was written on the lid of one of the boxes, the judge reconvened the hearing to ask appellant about the box. Following testimony, the trial judge held appellant in criminal contempt. Madame Justice Newman, writing for the Majority, reverses the trial court’s determination, indicating “there is simply no evidence that Appellant intended to threaten the judge or anyone else by bringing the box lid into the courtroom.” Further, it appears the Majority is persuaded by statements made by appellant apologizing to the trial court and expressing regret for the trial court misconstruing the meaning of the word “DEATH.”
In Commonwealth v. Falana, — Pa.-, 696 A.2d 126 (1997), at the conclusion of a sentencing hearing and as the defendant was being escorted out of the courtroom, the defendant made the remark, “I’ll be out one day,” to the victim. Although still on the bench, the judge did not hear the remark. Following an evidentiary hearing, the trial court determined the remark was made as a threat to the victim and found the defendant in criminal contempt. Madame Justice Newman, again writing for the Majority, affirmed the trial court holding that a statement directed to a victim as a threat, out of the ear-span of a trial judge physically present in the courtroom, was sufficient to establish criminal contempt.
In this ease, as in Falana, the trial judge assessed the behavior as threatening. I fail to see how this written threat is any different from the threat uttered to the victim in Fala-na. In Falana, we reasoned, “Perhaps the best definition of [contemptuous conduct] is behavior that is inappropriate to the actor.” Falana at 129, citing Commonwealth v. Garrison, 478 Pa. 356, 372, 386 A.2d 971, 979 (1978), and thus found that threatening the victim in a courtroom is inappropriate behavior. For apparent reasons, the word “Death” is intimidating, and is particularly unnerving to both a party involved in proceedings, as well as to a member of the judiciary and courtroom personnel.
As the Superior Court noted in this case, “In considering an appeal from a contempt order, this court has stated that-
it is essential to the integrity and independence of judicial tribunals that they have the power to enforce their own judgment as to what conduct is compatible with the proper and orderly course of their procedure, and each court thus becomes the exclusive judge of contempts committed against its process. Accordingly ... we place great reliance on the discretion of the trial judge.”
citing Commonwealth v. Worthy, 354 Pa.Super. 454, 456, 512 A.2d 39, 39-40 (1986) (citations omitted).
In Falana we afforded deference to the trial court’s discretion. Obviously, the trial judge in this case did not believe Appellant’s assertions regarding the origin of the word on the box, nor did he find his apology credible. I likewise give due deference to this trial judge’s findings rather than second *781guess him, and would affirm the criminal contempt conviction.